789 F.2d 804
PLAYTIME THEATERS, INC., a Washington corporation, et al.,Plaintiffs-Appellants,v.The CITY OF RENTON, et al., Defendants-Appellees.The CITY OF RENTON, a municipal corporation, et al.,Plaintiffs-Appellants,v.PLAYTIME THEATERS, INC., a Washington corporation, et al.,Defendants-Appellees.
Nos. 83-3805, 83-3980.
United States Court of Appeals,Ninth Circuit.
May 13, 1986.

1
Robert Eugene Smith, Encino, Cal., for plaintiffs-appellants.


2
Lawrence J. Warren, Daniel Kellogg, Warren & Kellogg, Renton, Wash., for defendants-appellees.


3
Before FLETCHER and FARRIS, Circuit Judges, and JAMESON,* District Judge.

ORDER

4
Our opinion at 748 F.2d 527 (9th Cir.1984) in the above entitled matter is vacated to the extent it is inconsistent with the decision of the United States Supreme Court in City of Renton v. Playtime Theaters, Inc., --- U.S. ----, 106 S. Ct. 925, 89 L. Ed. 2d 29 (1986).  The judgment of the district court is AFFIRMED.



*
 Hon. William J. Jameson, Senior United States District Judge for the District of Montana, sitting by designation